                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIAM M. JACOBS,                                Case No. 4:18-cv-04532-KAW
                                   8                    Plaintiff,                         ORDER REGARDING CROSS-
                                                                                           MOTIONS FOR SUMMARY
                                   9             v.                                        JUDGMENT
                                  10     NANCY A BERRYHILL,                                Re: Dkt. Nos. 18, 23

                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff William M. Jacobs seeks judicial review, pursuant to 42 U.S.C. § 405(g), of the

                                  14   Commissioner’s final decision, and the remand of this case for payment of benefits.

                                  15          Pending before the Court is Plaintiff’s motion for summary judgment and Defendant’s

                                  16   cross-motion for summary judgment. Having considered the papers filed by the parties, and for

                                  17   the reasons set forth below, the Court DENIES Plaintiff’s motion for summary judgment, and

                                  18   GRANTS Defendant’s cross-motion for summary judgment.

                                  19                                       I.    BACKGROUND
                                  20          On November 15, 2001, Plaintiff applied for disability insurance benefits (DIB) under

                                  21   Title II of the Social Security Act (“the Act”). Administrative Record (“AR”) 683. He was

                                  22   determined to be disabled as of October 27, 2001, and was entitled to DIB beginning in April

                                  23   2002. AR 683. After benefits were awarded, the agency issued several overpayment

                                  24   determination notices, but Plaintiff did not timely appeal certain overpayment determinations, so

                                  25   they were not the subject of the administrative hearing. AR 689.

                                  26          A hearing was held before Administrative Law Judge (“ALJ”) Regina Sleater on August

                                  27   30, 2016. AR 1090. In a decision dated February 1, 2017, the ALJ found that she only had

                                  28   jurisdiction to review those overpayments determinations relating to the period between February
                                   1   2011 and February 2012. AR 689. During that time period, Plaintiff was employed and earned

                                   2   gross income above substantial gainful activity levels for seven months, rendering him ineligible

                                   3   for disability benefits for those months. AR 687. Due to that ineligibility, the ALJ found that

                                   4   Plaintiff received an overpayment of $7,381. AR 686-89. As of December 2015, the amount owed

                                   5   was reduced to $5,266.60 due to crediting payments to Plaintiff’s account. AR 689. The ALJ’s

                                   6   decision was the final decision of the agency after the Appeals Council denied Plaintiff’s request

                                   7   for review. AR 4-6. Plaintiff filed his complaint seeking judicial review pursuant to 42 U.S.C.A.

                                   8   §§ 405(g) and 1383(c)(3). (Compl., Dkt. No. 1.)

                                   9          Plaintiff filed his motion for summary judgment on January 4, 2019. (Pl.’s Mot., Dkt. No.

                                  10   18.) Defendant filed an opposition and cross-motion for summary judgment on March 15, 2019.

                                  11   (Def.’s Opp’n, Dkt. No. 23.) Plaintiff filed his reply on March 25, 2019. (Pl.’s Reply, Dkt. No.

                                  12   24.)
Northern District of California
 United States District Court




                                  13                                     II.   LEGAL STANDARD
                                  14          A court may reverse the Commissioner’s denial of disability benefits only when the

                                  15   Commissioner's findings are 1) based on legal error or 2) are not supported by substantial

                                  16   evidence in the record as a whole. 42 U.S.C. § 405(g); Tackett v. Apfel, 180 F.3d 1094, 1097

                                  17   (9th Cir. 1999). Substantial evidence is “more than a mere scintilla but less than a

                                  18   preponderance”; it is “such relevant evidence as a reasonable mind might accept as adequate to

                                  19   support a conclusion.” Id. at 1098; Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir. 1996). In

                                  20   determining whether the Commissioner's findings are supported by substantial evidence, the

                                  21   Court must consider the evidence as a whole, weighing both the evidence that supports and the

                                  22   evidence that detracts from the Commissioner's conclusion. Id. “Where evidence is susceptible

                                  23   to more than one rational interpretation, the ALJ's decision should be upheld.” Ryan v. Comm'r

                                  24   of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).

                                  25                                  III.     THE ALJ’S DECISION

                                  26          The ALJ found that: 1) Plaintiff’s gross wages were above allowable Substantial Gainful

                                  27   Activity (“SGA”) levels during the months of February 2011, March 2011, June 2011, August

                                  28   2011, September 2011, October 2011, and February 2012; 2) that Plaintiff had not established
                                                                                         2
                                   1   allowable deductions from gross wages during those months; 3) that Plaintiff was ineligible to

                                   2   receive disability insurance benefits during the months of February 2011, March 2011, June 2011,

                                   3   August 2011, September 2011, October 2011, and February 2012 due to the performance of

                                   4   substantial gainful activity in those months; and 4) affirmed that the findings contained in the

                                   5   reconsideration determination issued on December 14, 2015, that Plaintiff was overpaid disability

                                   6   benefits during the period between February 2011 and February 2012 due to work activity. AR

                                   7   686-89; see also AR 717.

                                   8                                         IV.    DISCUSSION
                                   9          Plaintiff seeks to overturn the ALJ’s declination to treat asserted expenses as allowable

                                  10   deductions in calculating whether Plaintiff’s wages exceeded allowable amounts, which resulted in

                                  11   the determination that Plaintiff was overpaid disability benefits. (Pl.’s Mot. at 1).

                                  12          A.    Only the issues decided in the February 1, 2017 Hearing Decision are at issue.
Northern District of California
 United States District Court




                                  13          As an initial matter, Plaintiff states that his benefits were terminated in February 2018 due

                                  14   to the Government’s belief that he was “non-disabled and fully recovered”. (Pl.’s Mot. at 1.) Any

                                  15   dispute regarding the termination of benefits is not before the Court. The only issue before the

                                  16   undersigned is the ALJ’s hearing decision, dated February 1, 2017. As a result, the Court will not

                                  17   address whether the termination of the benefits was proper.

                                  18          B.    Only expenses permitted by regulations are deductible.
                                  19          Plaintiff argues that the following deductions are allowable and should have been credited

                                  20   to his income, which would have resulted in him not being engaged in substantial gainful activity

                                  21   (“SGA”): 1) payment on two U.S. Department of Education loans; 2) two used auto allowances; 3)

                                  22   12 month trial grace period benefit; and 4) $24,000 Federal Government Down Payment

                                  23   Assistance Program….” (Pl.’s Mot. at 1.)1

                                  24          The Commissioner’s regulations permit certain reasonable costs of items and services

                                  25

                                  26   1
                                        Plaintiff also appears to seek damages stemming from the loss of a partially completed
                                  27   Richmond, CA “almost-new tract home and detached garage/granny unit.” (Pl.’s Mot. at 1.) The
                                       Court is not permitted to award damages that may have resulted from the loss of disability
                                  28   benefits. Rather, as stated above, this action is limited to Plaintiff’s appeal from February 1, 2017
                                       hearing decision. See discussion, supra, Part IV.A.
                                                                                           3
                                   1   needed to enable a claimant to work to be subtracted from their earnings to decide whether they

                                   2   are engaging in SGA. 20 C.F.R. § 404.1576(a). In order to deduct such expenses, the claimant

                                   3   must be disabled under the Social Security Act, the severity of their impairments must require the

                                   4   purchase or rental of certain items or services in order to work, the claimant must pay the cost of

                                   5   the item or service themselves and without reimbursement, the item or service must be paid for in

                                   6   a month they are working, and the payment must be in cash. 20 C.F.R. § 404.1576(b). The

                                   7   following expenses may be deducted: attendant care services, medical devices, prosthetic devices,

                                   8   equipment, drugs and medical services, and payment for similar items and services. 20 C.F.R. §

                                   9   404.1576(c).

                                  10          In addressing which expenses may be deducted from gross wages, the ALJ stated that:
                                                     In determining whether an individual is performing substantial
                                  11                 gainful activity, the only proper deductions from gross wages of an
                                                     employee occur when the employee has properly established and
                                  12                 proven impairment related work expenses (IRWE), shown that part
Northern District of California
 United States District Court




                                                     of his wages were actually a subsidy from his employer, or
                                  13                 demonstrated that the work was performed under special
                                                     circumstances, such as a sheltered workshop. (20 CFR 404.1574,
                                  14                 404.1576).
                                  15   AR 686. In addressing Plaintiff’s claims, the ALJ noted that he “did not allege impairment related

                                  16   work expenses, employer subsidy, or special work circumstances in a sheltered workshop.

                                  17   Instead, the claimant continued to assert that various other deductions from his monthly earnings

                                  18   should be allowed to result in a finding that he did not perform substantial gainful activity during

                                  19   the months in question.” AR 688; see Hearing Tr., AR 1090-1106.

                                  20          Indeed, Plaintiff continues to argue for the deduction of expenses not permitted by

                                  21   regulation. (Pl.’s Mot. at 1.) That said, the only potential cost claimed that could be deducted is

                                  22   the automobile loans. See id. The regulations, however, only permit the deduction of the

                                  23   modifications—such as ramp installation, hand controls or moving the gas pedal—to a modified

                                  24   vehicle, rather than the cost of the vehicle itself. 20 C.F.R. § 404.1576(c)(6)(iii)(A). Plaintiff does

                                  25   not claim that he has a modified vehicle. Instead, as the ALJ noted, when Plaintiff applied for

                                  26   reinstatement of his benefits in 2010, he indicated that he had no impairment-related work

                                  27   expenses. AR 688. While the Court is unable to locate that document in the administrative record,

                                  28   the reinstatement determination, dated February 14, 2011, indicated that Plaintiff’s impairments
                                                                                          4
                                   1   are schizophrenia and bipolar disorder, which would generally not require a modified vehicle. See

                                   2   AR 14.

                                   3            Accordingly, the ALJ did not err in declining to deduct these expenses from Plaintiff’s

                                   4   income. As a result, the ALJ correctly found that Plaintiff engaged in SGA for seven months

                                   5   between February 2011 and February 2012, rendering the disability benefits received an

                                   6   overpayment.

                                   7            C.   Gross wages determine substantial gainful activity.

                                   8            Lastly, Plaintiff argues that “anything less than full-time employment, at local minimum

                                   9   wage rates (as defined by combined SGA/Social Security Benefits) is disability.” (Pl.’s Mot. at 3.)

                                  10   The ALJ rejected this argument on the grounds that “Social Security regulations do not distinguish

                                  11   between part-time work and full-time work in making substantial gainful activity determinations,

                                  12   but instead focus exclusively on the gross wages an employee earns.” AR 689. Indeed, the
Northern District of California
 United States District Court




                                  13   regulations provide that substantial gainful activity is “work activity that involves doing

                                  14   significant physical or mental activities. Your work may be substantial even if it is done on a part-

                                  15   time basis or if you do less, get paid less, or have less responsibility than when you worked

                                  16   before.” 20 C.F.R. § 404.1572(a). Thus, Plaintiff’s argument that full-time employment is

                                  17   required is unmeritorious. Instead, as he was repeatedly informed by the Social Security

                                  18   Administration, work was considered substantial if the average gross monthly earnings exceeded

                                  19   $1000 per month in 2011 and $1010 in 2012. See AR 16, 687 n.7; see also 20 C.F.R. § 404.1574.

                                  20            Accordingly, Plaintiff’s argument that full-time employment is required to constitute SGA

                                  21   fails.

                                  22                                         V.    CONCLUSION

                                  23            For the reasons set forth above, Plaintiff’s motion for summary judgment is DENIED, and

                                  24   Defendant’s cross-motion for summary judgment is GRANTED. The Clerk shall close the case.

                                  25            IT IS SO ORDERED.

                                  26   Dated: March 3, 2020
                                                                                             __________________________________
                                  27                                                         KANDIS A. WESTMORE
                                  28                                                         United States Magistrate Judge

                                                                                         5
